Citation Nr: 1710553	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-31 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of right knee strain.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of right knee strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1980 with two months and one day of prior inactive service. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

The issue of entitlement to service connection for a right knee disorder (other than residuals of a right knee strain), to include a patellar tendon rupture and repair, chondromalacia patella, and degenerative joint disease, has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






REMAND

The Veteran was last examined for his right knee in April 2011, and the examination did not include joint testing for pain in weight-bearing and nonweight-bearing in the right knee as well as in the left knee.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Moreover, the Veteran testified that his right knee disability has worsened since that VA examination.  Hearing transcript, page 7.  Therefore, another VA examination is warranted.

The Veteran testified that he continues to receive VA treatment and that he was seen as recently as 2013 for his knees.  Hearing transcript, pages 8-9.  The AOJ should obtain all records from the North Florida/South Georgia Veterans Health System from June 2009 to April 2010 and from October 2013 to the present.

In a June 2011 report of general information, the Veteran reported that he would be seen by Orthopedic Consultants.  Moreover, in a formal TDIU claim in January 2014, he reported continued treatment by University of Florida Physicians.  He also reported that he underwent a surgical repair of a left knee ligament in or around 2003.  The AOJ should attempt to obtain records from these treatment providers.

An April 2011 VA examination report reflects that the Veteran asserts that his left knee disorder is due to parachuting in service.  His DD Form 214 reflects that he was a cannon crewman and that he did not earn the Parachute Badge.  The AOJ should attempt to obtain the Veteran's service personnel records in an effort to corroborate his assertion that he did parachuting while in service.

In a December 2011 VA medical opinion, the April 2011 VA examiner opined that the left knee disorder was not "secondary" to the service-connected right knee disability.  This opinion does not adequately address whether the left knee disorder was caused or aggravated by the service-connected residuals of a right knee strain.  Thus, another VA medical opinion is necessary.

The issues of an increased rating for the residuals of a right knee strain and service connection for a left knee disorder are inextricably intertwined with the issue of TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his knee disorders, to include the medical providers for his left knee surgery, and attempt to obtain all identified records.  Attempt to obtain all records from Orthopedic Consultants, University of Florida Physicians, and the medical providers for his left knee surgery.  Regardless of the Veteran's response, obtain all records from the North Florida/South Georgia Veterans Health System from June 2009 to April 2010 and from October 2013 to the present.

2.  Attempt to obtain the Veteran's service personnel records.

3.  After the development in 1 and 2 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected residuals of a right knee strain and the current severity and nature of the left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee and the non-service-connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should comment on any functional impairment from the service-connected residuals of a right knee strain.

c)  For the current left knee disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to, or had its onset during, his active service, to include his reported parachuting.

d)  The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the left knee disorder was caused or aggravated by the service-connected residuals of a right knee strain.

If the examiner finds that the left knee disorder was aggravated by his service-connected residuals of a right knee strain, then he/she should specify the baseline level of disability of the left knee disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.
Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  After the development in 1 and 2 is completed, the AOJ should undertake any additional development as to the issue of entitlement to service connection for a right knee disorder (other than residuals of a right knee strain), to include a patellar tendon rupture and repair, chondromalacia patella, and degenerative joint disease, and adjudicate that claim.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






